[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                            ________________________                  FILED
                                                             U.S. COURT OF APPEALS
                                   No. 10-13286                ELEVENTH CIRCUIT
                               Non-Argument Calendar              AUGUST 4, 2011
                             ________________________               JOHN LEY
                                                                     CLERK
                         D.C. Docket No. 1:09-cv-03384-MHS

SHERRANCE HENDERSON,
                                                                Plaintiff - Appellant,

             versus

JP MORGAN CHASE BANK, N.A.,
                                                              Defendant - Appellee.

                            ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________
                                  (August 4, 2011)

Before TJOFLAT, EDMONDSON and CARNES, Circuit Judges.



PER CURIAM:


      Sherrance Henderson, proceeding pro se, appeals the dismissal of her

complaint, with prejudice, for failure to state a claim, Fed.R.Civ.P. 12(b)(6). She
also appeals the denial of her motion for “stay of leave to amend,” construed by

the district court as a motion for leave to amend the complaint if the court

dismissed Henderson’s action. No reversible error has been shown; we affirm.

      Henderson filed a complaint against Defendant JP Morgan Chase Bank

(“Chase”), alleging that Chase discriminated against her based on race in

connection with a home loan. Henderson alleged that she applied for, and was

pre-qualified for, a home loan. After she located a home, Chase began presenting

varying loan options which did not reflect the loan terms that formed the basis of

the pre-qualification, including higher interest rates and additional loan terms.

After Henderson provided Chase with certain requested financial information,

Chase told Henderson that she needed to buy an annuity to generate income

because Chase did not consider the interest generated by one of her existing

investments to be income. Henderson purchased the annuity. At closing,

Henderson’s lawyer told her that Chase’s loan terms and conduct were improper.

So, Henderson rejected the loan terms; and Chase later denied the loan application.

Henderson paid cash for the home. In 13 separate counts, Henderson raised claims

under (1) the Fair Housing Act, 42 U.S.C. § 3605; (2) civil rights provisions, 42

U.S.C. §§ 1981, 1982, 1985; (3) the Equal Credit Opportunity Act, 15 U.S.C. §

1691; and (4) provisions of Georgia law.

                                           2
       The district court adopted the magistrate judge’s recommendation that the

complaint be dismissed, on all counts, for failure to state a claim.1 We review de

novo a Rule 12(b)(6) dismissal, accepting the allegations in the complaint as true

and construing them in the light most favorable to the plaintiff. Redland Co., Inc.

v. Bank of Am. Corp., 568 F.3d 1232, 1234 (11th Cir. 2009).

       On appeal, Henderson argues that the district court imposed a heightened

pleading standard on her complaint that was inconsistent with Supreme Court

precedent in Bell Atlantic Corp. v. Twombly, 127 S.Ct. 1955 (2007), and Ashcroft

v. Iqbal, 129 S.Ct. 1937, 1949 (2009). In Twombly, the Supreme Court addressed

the previously accepted standard governing “a complaint’s survival,” and rejected

that standard in favor of a plausibility standard. 127 S.Ct. at 1969; see also Iqbal,

129 S.Ct. at 1953 (using the Twombly standard to analyze the complaint at issue

and validating that standard as “the pleading standard for ‘all civil actions’”). This

standard says that to survive a motion to dismiss, a plaintiff must file a complaint

containing fact allegations that are plausible on their face: a claim has “facial

plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference” that defendant is liable for the misconduct alleged.



       1
       Henderson concedes that the district court dismissed correctly the counts for loss of
income and negligent infliction of emotional distress.

                                                3
Iqbal, 129 S.Ct. at 1949.

      A complaint attacked by a Rule 12(b)(6) motion to dismiss need not contain

detailed factual allegations, but “a plaintiff’s obligation to provide the grounds of

[her] entitlement to relief requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly,

127 S.Ct. at 1964-65 (citations, quotations, and alteration omitted). We recognize

the Twombly standard as controlling. See James River Ins. Co. v. Ground Down

Eng’g Inc., 540 F.3d 1270, 1274 (11th Cir. 2008) (stating that a complaint should

be dismissed if the allegations do not plausibly suggest a right to relief). Here, the

court imposed no “heightened” pleading standard in evaluating Henderson’s

complaint; instead, the court articulated and applied properly the standard from

Twombly and Iqbal to all of Henderson’s claims.

      Henderson argues that the court erred in dismissing her fair housing, civil

rights, and credit claims for failure to make a prima facie case: she maintains that

the elements of a prima facie discrimination case are not rigid and that the court

applied too strict of a standard. The burden-shifting analysis used for employment

discrimination cases relying on circumstantial evidence under Title VII of the

Civil Rights Act, 42 U.S.C. § 2000e-2(a) -- which is predicated on the

establishment of a prima facie case -- is applicable to Henderson’s discrimination

                                          4
claims brought pursuant to the federal statutes. See, e.g., Wright v. Southland

Corp., 187 F.3d 1287, 1298 n.12 (11th Cir. 1999) (applying Title VII framework

to section 1981 claims); Sec’y, United States Dep’t of Hous. and Urban Dev. v.

Blackwell, 908 F.2d 864, 870 (11th Cir. 1990) (applying Title VII framework to

fair housing claims).

      A complaint in an employment discrimination case need not contain specific

facts establishing a prima facie case under the evidentiary framework for such

cases to survive a motion to dismiss. Swierkiewicz v. Sorema N.A., 122 S.Ct. 992,

997-98 (2002). But complaints alleging discrimination still must meet the

“plausibility standard” of Twombly and Iqbal. See Edwards v. Prime, Inc., 602

F.3d 1276, 1300 (11th Cir. 2010) (noting that to state a hostile work environment

claim post-Iqbal, employee “was required to allege” five prima facie elements).

So, Henderson’s complaint had to contain “sufficient factual matter” to support a

reasonable inference that Chase engaged in racial discrimination against

Henderson in relation to her loan. She could have met this standard by alleging

facts showing that similarly-situated loan applicants outside her racial class were

offered more favorable loan terms. See Maynard v. Bd. of Regents, 342 F.3d

1281, 1289 (11th Cir. 2003) (explaining, in the employment context, that a

plaintiff fails to establish a prima facie discrimination case if she fails to show that

                                           5
she was treated less favorably than a similarly-situated person outside her

protected class).

       As the district court concluded, Henderson alleged no such facts. She

alleged only that she was black, she was pre-qualified for a loan, the terms of the

loan changed through the application process, and she ultimately rejected the loan

after her lawyer told her the terms were improper. Nothing in her complaint raises

a plausible inference that Chase discriminated against Henderson based on her

race. Even under a liberal construction, Henderson’s allegations of race

discrimination are conclusory and insufficient under the Twombly pleading

standard to survive a motion to dismiss.2

       Henderson also challenges the district court’s denial of her motion for stay

of leave to amend. We review the denial of a motion to amend a complaint for

abuse of discretion. Corsello v. Lincare, Inc., 428 F.3d 1008, 1012 (11th Cir.

2005). “Ordinarily, a party must be given at least one opportunity to amend before

the district court dismisses the complaint.” Id. at 1014.

       2
         About her other claims -- including her section 1985 conspiracy claim, allegations of
fraud, and claims raised under state law -- Henderson, on appeal, directs this Court to the
objections she filed to the magistrate’s report. But we have “rejected the practice of
incorporating by reference arguments made to the district courts.” Four Seasons Hotels and
Resorts, B.V. v. Consorcio Barr S.A., 377 F.3d 1164, 1167 n.4 (11th Cir. 2004). Thus, because
Henderson does not properly present arguments on these claims in her brief and, instead, merely
attempts to incorporate arguments made to the district court, she has waived arguments on these
claims. Id.

                                               6
      The magistrate, after recommending that Henderson’s complaint be

dismissed, afforded Henderson the opportunity, within 15 days of the

recommendation, to file an amended complaint that presented “each claim for

relief with such clarity as to permit [Chase] to discern her claims and frame a

responsive pleading.” The magistrate explained that “[f]ailure to file an amended

complaint as permitted herein will result in the recommendation that this action be

terminated” with prejudice. Henderson filed no amended complaint but, instead,

objected to the magistrate’s report and asked the district court to stay leave to

amend in the event that the court agreed with the magistrate.

      That Henderson had the opportunity to amend her complaint is plain.

Henderson chose not to avail herself of this opportunity, instead disagreeing that

her complaint suffered any inadequacies. We see no abuse in the district court’s

decision not to allow her leave to amend after the court agreed with the magistrate

that the complaint should be dismissed. Although dismissing a case for failure to

comply with pleading rules is a “severe sanction, its imposition is justified when a

party chooses to disregard the sound and proper directions of the district court,”

such as choosing not to amend when given the opportunity. Friedlander v. Nims,

755 F.2d 810, 813 (11th Cir. 1985).

      AFFIRMED.

                                          7